Citation Nr: 0530665	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  04-06 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	George F. Wolcott, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran had periods of active duty between December 1947 
and January 1968.  The veteran died in September 2002; the 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2003, a statement of the case was issued in 
July 2003, and a substantive appeal was received in February 
2004.  In December 2004, the appellant requested a hearing 
before the Board, which she subsequently cancelled.

Service connection for the cause of the veteran's death was 
granted by rating decision in July 2003.  That issue is 
therefore not in appellate status. 


FINDINGS OF FACT

1.  Claims of entitlement to TDIU and service connection for 
PTSD were pending at the time of the veteran's death, and a 
claim for accrued benefits was received within one year after 
his death.

2.  The evidence of record shows that at the time of the 
veteran's death, a diagnosis of PTSD had not been rendered.

3.  Prior to his death, the veteran's service-connected 
residual gastrectomy with peritoneal adhesions and residual 
gunshot wounds of abdomen, residuals of gunshot wounds and 
osteomyelitis left iliac crest of left hip, diastasis recti, 
residual shell fragment wound left forearm, neuropathy left 
ulnar nerve, hemorrhoidectomy, anal fistulectomy, and gunshot 
wound residual right elbow, did not preclude him from 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
PTSD for accrued benefits purposes have not been met.  
38 U.S.C.A. §§  1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

2.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities for accrued benefits 
purposes have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 
4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the appellant in a VCAA letter issued in December 
2002.  The letter predated the March 2003 rating decision.  
See id.  The VCAA letter notified the appellant of what 
information and evidence is needed to substantiate her 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The letter clearly advised the appellant of the evidence 
necessary to substantiate her claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA medical 
records.  There is no indication of relevant, outstanding 
records which would support the appellant's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

Accrued benefits

At the time of the veteran's death, he had pending claims of 
entitlement to a TDIU and entitlement to service connection 
for PTSD.  However, as a matter of law, veterans' claims do 
not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994); 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.  
Nevertheless, although the veteran's claims terminated with 
his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  38 U.S.C.A. § 5121; see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, while 
the claim for accrued benefits is separate from the claims 
filed by the veteran prior to his death, the accrued benefits 
claim is derivative of the veteran's claims and the appellant 
takes the veteran's claims as they stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. 
Cir. 1996); Jones v. West, 146 F.3d 1296 (Fed. Cir. 1998).  

PTSD

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

The veteran's DD Form 214 and service medical records reflect 
that he participated in combat during his active service and 
sustained gunshot wounds in 1951 during his service in the 
Korean War.  He was awarded the Purple Heart.

A Report of Medical History completed by the veteran in 
September 1967 reflects that the veteran checked the "No" 
box with regard to any depression or excessive worry, and 
nervous trouble of any sort.  On examination performed for 
retirement purposes in September 1967, his psychiatric state 
was clinically evaluated as normal.  

Upon an April 1971 VA examination, the veteran's neurological 
and psychiatric health were clinically evaluated as normal.

On September 13, 2002, the veteran filed a claim of service 
connection for PTSD.  Three days later, the veteran died.  In 
October 2002, the appellant filed a claim for accrued 
benefits, which was denied in a March 2003 rating decision.  
In a notice of disagreement, the appellant stated that the 
veteran had PTSD and denied this problem because he was 
"highly patriotic."  She stated that he thought this was 
just a normal result of combat.  He suffered from nightmares 
of being in combat and seeing his comrades die around him.  
He often expressed a feeling of guilt that he was spared 
while so many of his buddies were killed.  He would sometimes 
become startled by sudden loud noises.  He could be withdrawn 
and moody, especially after a nightmare.

Upon a review of the evidence of record, there is no 
indication that a medical diagnosis of PTSD was rendered 
during the veteran's lifetime.  The veteran's mental health 
was clinically evaluated as normal in April 1971.  Upon a 
review of all VA treatment records on file, there is no 
diagnosis of PTSD, nor do they reflect any psychiatric 
treatment.  While recognizing the veteran's 20 plus years of 
service in the Army, the Board is unable to grant the benefit 
sought as a diagnosis of PTSD was not rendered during the 
veteran's lifetime.  See 38 C.F.R. §  3.304(f); 4.125(a).  In 
reaching this decision, the Board has considered the 
appellant's assertions that the veteran had PTSD due to 
stressful incidents which occurred in combat.  However, as a 
layperson, the appellant, is not competent to provide an 
opinion requiring medical knowledge, such as a diagnosis of 
current disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the appellant's own statement is not 
probative evidence that the veteran had PTSD.

The preponderance of the evidence is against the claim of 
service connection for PTSD.  Thus, the appellant's claim for 
accrued benefits is denied. 

TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340 and 4.16(a).  If, however, there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances, apart from any nonservice-connected conditions 
and advancing age, which would justify a total rating based 
on unemployability.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993); see also 38 C.F.R. § 3.321(b)(1) (providing for 
an extra-schedular disability when there is an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization).

Entitlement to a total rating must be based solely on the 
impact of the veteran's service-connected disabilities on his 
ability to keep and maintain substantially gainful 
employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA 
purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose 4 Vet. App. at 363. 

Initially, the Board notes that at the time of the veteran's 
death, service connection was in effect for residual 
gastrectomy with peritoneal adhesions and residual gunshot 
wounds of abdomen rated 60 percent disabling; residuals of 
gunshot wounds and osteomyelitis left iliac crest of left hip 
rated 30 percent disabling;  diastasis recti rated 10 percent 
disabling; residual shell fragment wound left forearm, 
neuropathy left ulnar nerve, hemorrhoidectomy, anal 
fistulectomy, and gunshot wound residual right elbow, all 
rated noncompensably disabling.  Thus, the "objective" 
criteria listed at 38 C.F.R. § 4.16(a) were clearly met prior 
to the veteran's death.  

The evidence, however, does not reflect that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disabilities.  In the 
veteran's September 2002 application for increased 
compensation based on unemployability, the veteran stated 
that he was employed as a "QC inspector" from 1986 to 1992.  
He claimed that his disabilities affected his full time 
employment in 1992, and he last worked full time in 1992.  He 
claimed that he became too disabled to work in 1967.  He 
stated that the most he ever earned was $40,000 as a job 
shopper in the "90ish."  He stated that he left his last 
job due to his disabilities, and had not tried to obtain 
employment since he became too disabled to work.

VA treatment records reflect a medical history of coronary 
artery disease, and that he sustained myocardial infarctions 
in 1981, 1982, and 1985.  Past medical history also included 
benign prostatic hypertrophy, and hypertension controlled 
with medication.  His past surgical history included partial 
gastrectomy in 1965, exploratory laparatomy after abdominal 
gunshot wound in 1951, and right inguinal hernia repair in 
1955.  In May 1996, the veteran was admitted to the vascular 
surgery service for angiographic evaluation of his peripheral 
vascular disease.  In July 1996, the veteran was admitted for 
4 days for right lower extremity claudication, coronary 
artery disease status post myocardial infarction times three, 
and hypertension.  The veteran underwent a persantine 
thallium scan, aortogram with bilateral lower extremity 
runoff, and right CIA angioplasty with stent.  The discharge 
diagnoses were right lower extremity claudication, coronary 
artery disease status post myocardial infraction times three, 
hypertension, and status post right common iliac artery 
angioplasty with stent.  

An April 1997 progress note from a VA physician stated that 
the veteran is totally disabled due to his vascular disease.

VA treatment records dated in 1999 and 2000 reflect treatment 
for high cholesterol.  VA treatment records reflect that in 
June and July 2002, the veteran complained of epigastric 
abdominal pain over the past few months.  A June 2002 
ultrasound revealed multiple gall stones within a contracted 
gallbladder, and ectasia/aneurysm of the distal abdominal 
aorta, with greatest AP diameter of 3.4 centimeters.  He was 
seen by a gastroenterologist who felt his pain was not 
consistent with biliary colic and that a further work up was 
warranted.  No tests were performed and no further follow-up 
occurred until September 4, 2002 when the veteran presented 
to the emergency room for a worsening of abdominal pain.  He 
was prescribed pain pills and referred to the Seattle VA 
surgery clinical.  A September 12 assessment noted probable 
severe biliary colic, and the veteran was hospitalized.  A 
September 13 CT scan revealed a huge descending thoracic 
aneurysm with evidence of leak.  The veteran's leaking 
thoracic aneurysm was the surgical priority over the 
veteran's gallstone disease.  On September 16, the veteran 
died due to cardiopulmonary arrest secondary to multi-system 
organ failure secondary to thoracic aortic aneurysm leak.  
The admission diagnosis was right upper quadrant abdominal 
pain, and the discharge diagnosis was thoracoabdominal aortic 
aneurysm.  

The certificate of death reflects the immediate cause of 
death was cardio-pulmonary arrest, due to multi-system organ 
failure and thoracic aortic aneurysm leak.

After reviewing the evidence of record at the time of the 
veteran's death, the Board finds that the evidence does not 
support a finding that the veteran's service-connected 
disabilities alone were of such severity prior to his death 
as to preclude substantially gainful employment.  In making 
this decision, the Board concedes that the veteran's service 
connected disabilities might have precluded certain types of 
employment, however, there is no evidence that all forms of 
employment, particularly of a sedentary nature, were 
precluded by the veteran's service- connected disabilities.  
As was noted in Van Hoose:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence that all, even sedentary, employment was 
precluded due solely to the veteran's service-connected 
disabilities.  Initially, the Board notes that there is no 
objective medical evidence to suggest that the veteran 
stopped working in 1992 due to his service-connected 
disabilities.  An April 1997 progress note from a VA 
physician states that the veteran is totally disabled due to 
his vascular disease, however, the veteran's vascular disease 
constituted a nonservice-connected disability.  Additionally, 
as of June 2002 the veteran was purportedly playing 18 holes 
of golf 5 times per week, as supported by VA outpatient 
treatment records and affidavits from the veteran's golf 
team.  Most importantly, however, there is no medical 
evidence in the record to support that the veteran was unable 
to secure gainful employment due to his service-connected 
disabilities.  In fact, the medical evidence of record does 
not reflect any treatment for his service-connected 
disabilities for the 10 year period in which he claimed 
unemployment due to these disabilities.

In an April 2004 affidavit, the appellant stated that she did 
not know that in April 1997 a VA physician had opined that 
the veteran was totally disabled due to his vascular disease.  
Her husband had not told her that he was totally disabled 
"because he had no memory to remember to tell me anything" 
and VA should have notified her to file a claim for "100% 
disability benefits" for her husband.  The appellant is 
apparently claiming that the veteran's residuals of his 
gunshot wounds caused his vascular system to weaken, and if 
she had been given the opportunity to file this claim on 
behalf of the veteran, it may have been service-connected and 
then TDIU benefits could have been granted.  The Board notes, 
however, that it is not the responsibility of VA to direct a 
veteran or appellant to file a claim for benefits.  The Court 
has held that alleged ignorance cannot be used as an excuse 
for failure to follow a promulgated regulation.  See Morris 
v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947); see also Velez 
v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris noted that the Supreme Court of the United States had 
held that persons dealing with the Government were charged 
with knowledge of Federal statutes and lawfully promulgated 
agency regulations, regardless of actual knowledge or 
hardship resulting from innocent ignorance.  See Morris at 
265.  As a claim for entitlement to service connection for 
vascular disease was not pending at the time of the veteran's 
death, this issue is not before the Board for accrued 
benefits purposes.  Thus, a TDIU for accrued benefits 
purposes cannot be granted on the basis of unemployability 
due to such nonservice-connected disability.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the preponderance of the 
evidence is against the claim of entitlement to TDIU benefits 
for accrued benefits purposes.  The evidence does not 
demonstrate that the veteran was unable to secure or follow a 
substantially gainful occupation solely by reason of his 
service-connected disabilities.  There is no persuasive 
evidence of record demonstrating that the veteran's service-
connected disabilities alone rendered him unemployable, nor 
is the evidence in a state of equipoise on that question.  
The preponderance of the evidence is against a finding that 
the veteran was unemployable as a result of his service-
connected disabilities.  As such, the appellant's claim for a 
TDIU for accrued benefits purposes is denied.




ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


